37 N.J. 462 (1962)
181 A.2d 751
PIETRO ROSELLE, ET AL., PLAINTIFFS-APPELLANTS,
v.
THE CITY OF EAST ORANGE, COUNTY OF ESSEX, NEW JERSEY, A MUNICIPAL CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued June 4, 1962.
Decided June 11, 1962.
Mr. Samuel A. Larner argued the cause for the appellants (Messrs. Budd, Larner & Kent, attorneys).
Mr. William P. Reiss argued the cause for the respondent (Mr. William L. Brach, attorney).
PER CURIAM.
The judgment is affirmed for the reasons given by the trial court in an opinion reported under the name of Greggio v. Orange, 69 N.J. Super. 453 (1961).
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL and HANEMAN  6.
For reversal  None.